Title: To Benjamin Franklin from James Walsh, 4 June 1783
From: Walsh, James
To: Franklin, Benjamin


          
            To His Excellency Benjamin Franklin Esqr.—
            June, the 4th 1783 dunkirkque
          
          The Humble Case and petition of James Walsh Moast humbley sheweth that he as Been a
            prisoner in England since the 4th Day of April 81 until the 1st. of Last Month I Got My
            Liberty & Made the Best of My way over to Calais, wheare the American Agent was good a nough upon Examanation to give
            Me a pass and 2 Livers 16 sous and when yr. Excellencys petitioner arived in Dunkirk, he
            Made his adress to Mr. Cofine, he told
            him to Do for himself, as he seen petitioner in a Deasent Aperl [apparel] and 2 or 3
            Crowns in his pocket, which was sent poor petitioner from Ireland when sick in the
            English Hospital, I belive Mr. Cofine Helps Run a way English sailors By a great ads.
            and preference, before Americans, yr. Excellencys petitioner was taken in the Luzerne
            Letter Marque Belonging to Mr. Morris and Mr. Englsh in phillidelphia, and Commanded By Captn. Thos.
            Bell from Do. Bound For phillidelphia, from Leorent, and taken of the Wester Island By
            the Old Interprise Frigate and Brout Into Limrick in Ireland and from thence on Board
            the Lynox guardship at the Cove of Cork, and, then Carrid to England and sent on Board
            the Dunkirk guardship at plymouth wheare
            4 more and yr. Excellencys Petitioner Cut a way the jolly Boat, and after Cut out a sloop in Coasten Bay with Intent to run Into france But the wind
            failing was taken a gain a Brought Back and kept in Irons for 3 months and after wards
            sent to Millprison, wheare petitioner took a Sevare fit of Sickness, and Missed of
            Geting Hoame a long with the rest of his shipmates, yr. Excellencys. Petitioner has Been out 4 times
            a gainst the Indians this War: Viz once with Collonell Daniel Broadhead from fortpit to
            the Shaneytowns and 2 along with Captn Bready to the Shaneytowns, once a long with
            Collonell gebson from Carlisle to the standing stoane frankstown, & Led Mines &c: &: the is the second petition
            yr. Excellencys Petitioner has wrote, and Moast humblely hopes, of some relief yr.
            Excellencys Petitioner, Diets and Lodges along with some of the rest of the americans,
            and Moast Humble hoapes that yr. Excellency will order the same allowance with rest for
            petitioner per Day and order some allowance for him to travil to Leorint from Hear or if
            yr. Excellency pleases He will go to paris or any wheare Else that hes orderd as thers
            no american ships hear, But Leorint is the surest port in france for them, and would
            wish to Be orderd there and yr. Excellency Does Not Relive yr. Poor petitioner, he will
            Sertainly Be Laid in Prison for his Diete and Lodging He humbly hopes yr. Excellency
            will pardon his Boldness in posumeing to writ to you, But hes is reduced to the lowest
            Extremity and has No other Recourese in the world, But to Lay His Case Before yr.
            Excellincy in hopes of some aid and assistance from the Chief governer and Commander of
            His Country Hear and Being Well Convinced of yr. Excellencys Humanity will rest Content
            until the Next return of poast after the rect. of this, when yr. Excellencys poor
            petitioner will Expect relief, from yr. hand, and a line or two Derected to him at Mr.
            Frances Hutchings in rutelet street, By one of yr. Excellencys Clarks,
            and will as in Duty Bound For Ever Pray
          
            James Walshpetitioner 
          
            N:B: petitioner is Hear
              since the 11th May
            Dunkirkque June the 4th. 1783
         
         
          Addressed in another hand: A Monsieur /
            Monsieur de franquelin / ministre plenipotentiaire de / La Nouvelle amérique / En La
            Couer
          Notation: James Walch, June 4. 1783—
        